Citation Nr: 0639169	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
allergic sinusitis.

2.  Entitlement to a rating higher than 10 percent for 
gastritis.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for residuals of an 
avulsion fracture with laceration of the right middle finger.

5.  Entitlement to a compensable rating for residuals of a 
fracture with laceration of the right great toe.

6.  Entitlement to a compensable rating for residuals of a 
fracture with laceration, right distal fibular shaft.

7.  Entitlement to service connection for headaches.

8.  Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the left tibia and fibula.

9.  Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the left femur and 
intertrochanteric hip, postoperative.

10.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine.

11.  Entitlement to a compensable rating for residuals of a 
right trapezium fracture.

12.  Entitlement to a compensable rating for traumatic 
arthritis of the left wrist.

13.  Entitlement to service connection for residuals of a 
skull fracture.

14.  Entitlement to service connection for a disability 
manifested by chest pain.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from August 1980 to 
December 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for a skull fracture with headaches and for a disability 
manifested by chest pain.  As well, the RO granted service 
connection for residuals of a fracture of the left tibial 
plateau and distal tibia and fibula, assigning a 20 percent 
evaluation.  Further, the RO granted service connection and 
assigned 10 percent evaluations for allergic sinusitis; and 
gastritis, claimed as hiatal hernia with stomach pain.  

Additionally, the RO granted service connection and assigned 
0 percent or noncompensable evaluations for the following 
disabilities:  residuals of a fracture of the left femoral 
neck, femur mid-shaft and intertrochanteric hip, 
postoperative; low back strain; residuals of a right wrist 
fracture, identified as a trapezium fracture; traumatic 
arthritis of the left wrist; hemorrhoids; residuals of an 
avulsion fracture with laceration of the right middle finger; 
residuals of a fracture with laceration of the right great 
toe; and residuals of a fracture with laceration, right 
distal fibular shaft.  All evaluations previously mentioned 
were assigned, effective January 1, 1997.  

The veteran appealed for higher initial ratings.  Evidentiary 
development proceeded.  By a decision issued in June 2006, 
the RO assigned 20 percent evaluations, retroactive to 
January 1, 1997, for residuals of a fracture of the left 
femoral neck, femur mid-shaft and intertrochanteric hip, 
postoperative; and for low back strain (now classified as 
degenerative disc disease of the lumbosacral spine).  Having 
reviewed the record, the Board determines that the single 
issue, certified as service connection for a skull fracture 
with headaches, must be adjudicated as two separate and 
distinct issues as follows:  service connection for headaches 
and service connection for residuals of a skull fracture.

Issues numbered 1 to 7 are addressed in the decision that 
follows.  By contrast, issues numbered 8 to 14 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since January 1, 1997, allergic sinusitis has not been 
productive of three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

2.  Since January 1, 1997, gastritis has not been productive 
of multiple small eroded or ulcerated areas, and symptoms.

3.  Since January 1, 1997, hemorrhoids have not been large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

4.  On October 16, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he requests withdrawal of the appeal with 
respect to a compensable rating for residuals of an avulsion 
fracture with laceration of the right middle finger.  

5.  On October 16, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he requests withdrawal of the appeal with 
respect to a compensable rating for residuals of a fracture 
with laceration of the right great toe.

6.  On October 16, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he requests withdrawal of the appeal with 
respect to a compensable rating for residuals of a fracture 
with laceration, right distal fibular shaft.

7.  The veteran has a headache disorder stemming from a 
cerebral concussion sustained during service.  


CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for allergic sinusitis is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6514, 6522 (2006).

2.  A rating higher than 10 percent for gastritis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2006).

3.  A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to a compensable rating for 
residuals of an avulsion fracture with laceration of the 
right middle finger have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to a compensable rating for 
residuals of a fracture with laceration of the right great 
toe have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to a compensable rating for 
residuals of a fracture with laceration, right distal fibular 
shaft have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

7.  A headache disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in November 2004, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial adjudication of these claims was in May 
1997, the claimant was thereafter provided an examination and 
the claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for allergic 
sinusitis, gastritis and hemorrhoids, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, at 125-26.

Allergic sinusitis is rated as follows under a General Rating 
Formula for Sinusitis at 38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514:

A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent rating 
is warranted where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 10 percent rating 
is warranted where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating is 
warranted where sinusitis is detected by x-ray only.  

Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

Allergic or vasomotor rhinitis is rated as follows under 38 
C.F.R. § 4.97, Diagnostic Code 6522:

A 30 percent rating is warranted where there are polyps.  
A 10 percent rating is warranted without polyps, but 
with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one 
side.  

Hypertrophic gastritis (identified by gastroscope) is rated 
as follows under 38 C.F.R. § 4.114, Diagnostic Code 7307:

Chronic gastritis; with severe hemorrhages, or large 
ulcerated or eroded areas warrants 60 percent.  Chronic 
gastritis; with multiple small eroded or ulcerated 
areas, and symptoms warrants 30 percent.  Chronic 
gastritis; with small nodular lesions, and symptoms 
warrants 10 percent.  Atrophic gastritis, as a 
complication of a number of diseases, including 
pernicious anemia.  Rate the underlying condition.

Hemorrhoids, external or internal, are rated as follows under 
38 C.F.R. § 4.114, Diagnostic code 7336:

A 20 percent rating is warranted for hemorrhoids, with 
persistent bleeding and with secondary anemia, or with 
fissures.  A 10 percent rating is warranted for 
hemorrhoids which are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A noncompensable rating is warranted for 
external or internal hemorrhoids, mild or moderate.  

Analysis

Rating Higher than 10 Percent for Allergic Sinusitis

Service medical records disclose the veteran's treatment on a 
number of occasions for nasal congestion with headache.  The 
principal assessment was sinusitis.  In some instances, nasal 
stuffiness was attributed to vasomotor rhinitis.  On VA 
examination in April 1997, clinical inspection revealed that 
the nose was patent bilaterally; mucosa were red and swollen, 
with clear discharge.  A sinus x-ray was interpreted as 
showing a 11/2 cm. polyp or mucous retention cyst in the right 
maxillary antrum, suggestive of mild frontal sinusitis.  

A VA examination was performed in September 2005.  The 
veteran stated that he had allergies and experienced 
recurrent sinus infections.  He indicated that his frontal 
sinuses were most affected.  He estimated that he had been on 
a steroid for his sinuses at least six times in the past 
year.  On clinical inspection, the nose was pale, with boggy 
nasal mucosa consistent with allergies.  The sinuses were not 
visualized.  X-rays showed no definite evidence of sinusitis.  

The medical evidence demonstrates that the veteran has an 
upper respiratory disorder, with a component involving the 
sinuses, manifested as sinusitis and a component involving 
the nasal passages, manifested as allergic rhinitis.  The 
sinus component is rated on the basis of sinusitis under 
Diagnostic Code 6514, while allergic component is rated as 
allergic rhinitis under Diagnostic Code 6522.

The Board has taken note of the veteran's report that he has 
required prolonged antibiotic treatment, lasting six weeks, 
for sinusitis.  Significantly, however, he has provided no 
records of medical treatment specifying bed rest, thus 
evidencing incapacitating episodes of sinusitis.  As well, he 
has supplied no medical evidence of having experienced a 
pattern of non-incapacitating episodes of sinusitis, 
characterized by headaches, pain, and purulent discharge or 
crusting.  In fact, no purulent discharge or crusting was 
demonstrated on VA sinus x-ray examinations in April 1997 or 
September 2005.  Absent objective evidence demonstrating the 
frequency of signs and symptoms specified in Diagnostic Code 
6514 for either incapacitating or non-incapacitating episodes 
of sinusitis at any time during the appeal period, no basis 
is provided for assignment of a rating higher than 10 percent 
for sinusitis component of the veteran's upper respiratory 
disorder.

The medical evidence establishes the presence of boggy nasal 
mucosa consistent with the nasal allergy component of the 
veteran's upper respiratory disorder.  However, at no time 
during the appeal period have there been clinical findings of 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction of one side.  Hence, criteria 
for assignment of even a compensable rating under Diagnostic 
Code 6522 for allergic rhinitis have not been satisfied.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's allergic sinusitis.  The 
record, however, does not support assigning a different 
percentage disability rating during the period in question 
than did the RO.  Fenderson, supra.  

For the reasons discussed above, the claim for a rating 
higher than 10 percent for allergic sinusitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Rating Higher than 10 Percent for Gastritis

Service medical records reveal that the veteran was evaluated 
on several occasions for epigastric discomfort.  Prominent 
rugal folds in the stomach were noted on upper endoscopic 
examinations.  An upper gastrointestinal x-ray series in 
September 1990 showed that the esophagus was normal, without 
evidence of hiatal hernia.  Once again, the gastric rugal 
pattern was seen.  The impression was that the veteran had 
persistent, rather severe, hypertrophic gastritis, without 
other findings.  On VA examination in April 1997, the 
diagnosis was hiatal hernia, by history, with current 
positive upper gastrointestinal x-ray series findings of 
nonspecific gastritis, with no evidence of hiatal hernia, 
reflux disorder or peptic ulcer disease.  

A VA examination was performed in September 2005.  The 
veteran stated that he had severe reflux and that he might 
sometimes even regurgitate.  He indicated that he had to 
avoid spicy foods.  He denied experiencing weight loss.  The 
upper gastrointestinal x-ray series was normal.  The 
assessment was gastritis, previously diagnosed, with 
essentially normal examination currently.

The veteran's gastritis is rated under Diagnostic Code 7307.  
At no time during the appeal period has there been objective 
evidence of gastritis manifested by multiple small eroded or 
ulcerated areas of stomach tissue.  Absent these findings, 
there is no basis for assignment of a rating higher than 10 
percent for gastritis.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's gastritis.  The record, 
however, does not support assigning a different percentage 
disability rating during the period in question than did the 
RO.  Fenderson, supra.  

In determining that a rating higher than 10 percent for 
gastritis is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  But since, for the reasons 
stated, the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Compensable Rating for Hemorrhoids

Service medical records show that the veteran was treated on 
several occasions for internal and external hemorrhoids.  On 
VA examination in April 1997, the diagnosis was recurrent 
external hemorrhoids, by history, with positive findings of 
chronic hemorrhoidal tags, but no acute flare-up currently.

A VA examination was performed in September 2005.  The 
veteran stated that he continued to have both external and 
internal hemorrhoids.  He denied fecal leakage or bowel 
incontinence, but indicated that he experienced bleeding 
after bowel movements.  On clinical inspection, no obvious 
external hemorrhoids were detected.  There was noted to be an 
internal, non-inflamed hemorrhoid.

Hemorrhoids are rated on the basis of Diagnostic Code 7336.  
In order to be entitled to compensable rating for 
hemorrhoids, there must be objective evidence that 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
This has not been demonstrated at any time during the appeal 
period.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's hemorrhoids.  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question than did the 
RO.  Fenderson, supra.  

In determining that a compensable rating for hemorrhoids is 
not warranted, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Compensable Ratings for Disabilities Involving the Right 
Middle Finger, 
Right Great Toe, and Right Distal Fibula

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn the appeal with respect to compensable ratings 
for disabilities of the right middle finger, the right great 
toe, and the right distal fibula and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues on appeal and they are 
dismissed.

Service Connection for Headaches

Service medical records reveal that the veteran was admitted 
to a medical facility in October 1986 after he was involved 
in an altercation in which he was assaulted by four 
unidentified individuals.  He reported having been struck in 
the head by a bottle and having been kicked in the head.  He 
was treated for six days for multiple facial lacerations, 
dental trauma, and a cerebral concussion.  

A VA examination was performed in April 1997.  The veteran 
gave a history of head trauma in service after having been 
jumped by other men.  He indicated that he had been 
hospitalized for several days after the incident and remarked 
that he was informed that a skull fracture was shown on x-ray 
examination.  He stated that he had experienced chronic 
headaches since the injury, but also indicated that his 
headaches might also be related to his chronic allergic 
sinusitis.  On current examination, two well-healed, 
traumatic scars were seen in the fronto-parietal area.  The 
pertinent assessment was chronic headaches, per veteran's 
history, with normal neurological examination.  It was the 
examiner's opinion that headaches were most likely post-
traumatic as a result of old head injury.  

With respect to headaches, there is a documented episode of 
in-service head trauma resulting in a cerebral concussion.  
On VA examination shortly after the veteran's separation from 
service, the veteran reported that he had experienced 
headaches since the episode of head trauma, though at the 
same time he suggested that his headaches might also be 
symptomatic of his service-connected allergic sinusitis.  In 
any event, a VA examiner, who had considered his history and 
performed an examination, concluded that the veteran's 
headaches were, in fact, attributable to head trauma.  With 
resolution of benefit of doubt in the appellant's favor, the 
Board determines that service connection should be granted 
for headaches, stemming from a cerebral concussion.  




	(CONTINUED ON NEXT PAGE)

ORDER

A rating higher than 10 percent for allergic sinusitis is 
denied.

A rating higher than 10 percent for gastritis is denied.

A compensable rating for hemorrhoids is denied.

The appeal as to a compensable rating for residuals of an 
avulsion fracture with laceration of the right middle finger 
is dismissed.

The appeal as to a compensable rating for residuals of a 
fracture with laceration of the right great toe is dismissed.

The appeal as to a compensable rating for residuals of a 
fracture with laceration, right distal fibular shaft is 
dismissed.

Service connection for headaches is granted.


REMAND

With respect to service connection for residuals of a skull 
fracture, the record is silent for medical evidence 
demonstrating that the veteran actually sustained a skull 
fracture at the time of his head injury during service.  The 
VA clinician, who examined the veteran in April 1997, 
remarked that a diagnosis of skull fracture was based on the 
veteran's history, yet she added that the examination was 
negative.  Her assessment is not based on having performed a 
skull x-ray or other diagnostic imaging.  On the current 
record, the Board cannot determine if the veteran, in fact, 
sustained a skull fracture during service.  

With respect to service connection for a disability 
manifested by chest pain, service medical records reflect 
occasional complaints of chest pain.  In these instances, the 
chest and heart were normal to physical examination; EKG's 
were negative, as was a chest x-ray.  The assessments were 
either atypical chest pain or, on one occasion, resolved 
pleurisy, and on another occasion, possible intracostal 
muscle pull.  

Additionally, the record shows that the veteran was involved 
in an accident in May 1994 when he was struck by a truck 
while he was on his motorcycle.  He was treated at Houston 
Medical Center after the accident.  He indicated that he hit 
the truck with his chest, right hand, and left leg.  Physical 
examination disclosed chest wall tenderness over the sternum.  
He had an abrasion and ecchymosis over the sternum.  

Further, an EKG showed right bundle branch block with severe 
STT wave changes.  A CT scan showed cardiac contusion with 
blood in the hemithorax bilaterally.  Cardiac contusion was 
suspected, but ruled out by an echocardiogram that was 
normal.  A chest x-ray showed minimal atelectasis and no 
evidence of large hemothorax.  The diagnoses included 
bilateral hemothoraces, not requiring chest tube; and right 
pulmonary contusion.  At the November 1996 retirement 
physical examination, an EKG was normal. 

On VA physical examination in April 1997, a chest x-ray 
revealed areas of fibro-linear scarring and/or platelet 
atelectasis in the region of the lingual of the left upper 
lobe and/or right middle lobe.  There is no indication from 
the examination report if the clinician had reviewed the 
claims file.  In any event, the examiner offered no opinion 
as to the etiology of the chest x-ray findings.  Medical 
records from Glenda Davis, M.D., reflect the veteran's 
treatment in January 2006 for developing lingular pneumonia.  
On the current record, the Board cannot discern whether or 
not the veteran has a chronic disorder manifested by chest 
pain, and if so, whether or not it is linked to any event or 
occurrence of his military service.  

Additionally, after the case was forwarded by the RO to the 
Board for appellate consideration in August 2006, the veteran 
sent additional evidence, directly to the Board.  The 
additional evidence, received in October 2006, includes 
medical reports referencing treatment during 2006 for 
orthopedic disorders, as well as a July 2006 lay statement 
remarking on his disabilities.  The medical evidence 
indicates the veteran's treatment during July 2006 for 
inflammatory arthritis, myositis, and Sjoegren's syndrome.  
There were clinical findings of tenderness and synovitis 
affecting the knees and wrists, and tenderness affecting the 
lumbosacral spine and hips.  

In a memorandum accompanying the additional evidence, the 
veteran left blank the box regarding whether or not he wished 
initial RO consideration of that evidence.  Accordingly, he 
is deemed not to have waived initial RO consideration of that 
evidence.  The Board notes that the RO must be given an 
opportunity to consider these documents and to issue a 
supplemental statement of the case prior to the Board's 
consideration of the veteran's claim.  38 C.F.R. § 20.1304(c) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records 
Center to send any additional service 
medical records relating to the veteran's 
treatment at the USAH 130th Station 
Hospital, Heidelberg, Germany, from 
October 26, 1986, to October 31, 1986.

2.  If no additional service medical 
records of the veteran's treatment at the 
USAH 130th Station Hospital are found, then 
schedule a VA radiologic examination to 
obtain a medical opinion as to whether or 
not a skull fracture or remnant thereof is 
now present.

3.  Also schedule a VA chest examination 
by an appropriate specialist to obtain a 
medical opinion responding to the 
following questions:

Does the veteran now have an organic 
disorder manifested by chest pain?  If 
an organic disorder manifested by chest 
pain is identified, then the examiner 
should respond to the following 
inquiry:  Is it at least as likely as 
not that an organic disorder manifested 
by chest pain either had its onset in 
service or is otherwise attributable to 
service?  Please note the italicized 
legal standard of proof in formulating 
a response.  

4.  Additionally, schedule the veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected disorders involving the left hip 
and femur, left tibia and fibula, right 
wrist, left wrist, and lumbosacral spine.  
The examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The examiner should 
complete the Disability Evaluation 
Examination Worksheets pertinent to the 
joints and spine.

5.  The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the information requested 
in this REMAND be provided so VA has 
sufficient information to adjudicate the 
pending claims.

6.  Review the reports of the VA 
examinations to ensure they respond to the 
question/s posed and provide the 
information requested.  If not, take 
corrective action.  

7.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


